         Case 1:18-cv-02921-JMF Document 394 Filed 10/23/18 Page 1 of 2



October 23, 2018

The Honorable Jesse M. Furman
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:    October 24 status conference in State of New York, et al. v. U.S. Dep’t of
              Commerce, et al., 18-CV-2921 (JMF).

Dear Judge Furman,

       Pursuant to the Court’s October 23 Order (ECF 390), NYIC Plaintiffs write to ask
whether the October 24 scheduling conference can be pushed back to 3:30 or 4 pm or for relief
from this Court’s Individual Rules and Practice 2(A).

      Undersigned counsel has a previously scheduled dispositive motion hearing on the
morning of October 24 in Delaware and is unable to make a 2:30 pm start time.

       The NYAG Plaintiffs and Defendants consent to this request.

                                     Respectfully submitted,

                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     AMERICAN CIVIL LIBERTIES UNION

                                     By: /s/ John A. Freedman


Dale Ho                                         Andrew Bauer
American Civil Liberties Union Foundation       Arnold & Porter Kaye Scholer LLP
125 Broad St.                                   250 West 55th Street
New York, NY 10004                              New York, NY 10019-9710
(212) 549-2693                                  (212) 836-7669
dho@aclu.org                                    Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                  John A. Freedman
American Civil Liberties Union Foundation       Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                             601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                       Washington, DC 20001-3743
202-675-2337                                    (202) 942-5000
sbrannon@aclu.org                               John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman

                                               1
        Case 1:18-cv-02921-JMF Document 394 Filed 10/23/18 Page 2 of 2



New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org

                                  Attorneys for the NYIC Plaintiffs




                                            2
